OPINION
By HORNBECK, PJ.
From the action of the trial court over*259ruling the demurrer error is prosecuted to this court and the same grounds of error are asserted as were set forth in the demurrer filed in the trial court. It will be noted that the entry heretofore set forth is a mere overruling of the demurrer without entering final judgment. There is, then, no final order or judgment from which error, may be prosecuted. Hornbeck & Adams, Trial & Appellate Practice, §130.
The error proceedings will be dismissed on the motion of this court. Exceptions may be noted, if desired,
KUNKLE and BARNES, JJ, concur.